 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   MARIA SILVA,                                       Case No.: 19-cv-02313-BAS (JLB)
14                                     Plaintiff,
                                                        ORDER: (1) GRANTING JOINT
15   v.                                                 MOTION FOR ENTRY OF
                                                        STIPULATED PROTECTIVE
16   YGRENE ENERGY FUND, INC., et al.,
                                                        ORDER [ECF NO. 20]; AND (2)
17                                  Defendants.         ENTERING PROTECTIVE ORDER
18
19
20
21
22
23         Before the Court is a Joint Motion for Entry of Stipulated Protective Order (ECF No.
24   20.) For good cause shown, the Joint Motion is GRANTED, and the following Protective
25   Order is entered:
26   1.    PURPOSES AND LIMITATIONS
27         Disclosure and discovery activity in this action are likely to involve production of
28   confidential, proprietary, or private information for which special protection from public

                                                    1
                                                                             19-cv-02313-BAS (JLB)
 1   disclosure and from use for any purpose other than prosecuting this litigation may be
 2   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
 3   following Stipulated Protective Order. The parties acknowledge that this Order does not
 4   confer blanket protections on all disclosures or responses to discovery and that the
 5   protection it affords from public disclosure and use extends only to the limited information
 6   or items that are entitled to confidential treatment under the applicable legal principles.
 7   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 8   Protective Order does not entitle them to file confidential information under seal; Civil
 9   Local Rule 7.2 and Hon. Judge Burkhardt’s Chamber Rule V sets forth the procedures that
10   must be followed and the standards that will be applied when a party seeks permission from
11   the court to file material under seal.
12   2.    DEFINITIONS
13         2.1    Challenging Party: a Party or Non-Party that challenges the designation of
14   information or items under this Order.
15         2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it
16   is generated, stored or maintained) or tangible things that qualify for protection under
17   Federal Rule of Civil Procedure 26(c).
18         2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel
19   (as well as their support staff).
20         2.4    Designating Party: a Party or Non-Party that designates information or items
21   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
22         2.5    Disclosure or Discovery Material: all items or information, regardless of the
23   medium or manner in which it is generated, stored, or maintained (including, among other
24   things, testimony, transcripts, and tangible things), that are produced or generated in
25   disclosures or responses to discovery in this matter.
26         2.6    Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this action.

                                                   2
                                                                              19-cv-02313-BAS (JLB)
 1          2.7     House Counsel: attorneys who are employees of a party to this action. House
 2   Counsel does not include Outside Counsel of Record or any other outside counsel.
 3          2.8     Non-Party: any natural person, partnership, corporation, association, or other
 4   legal entity not named as a Party to this action.
 5          2.9     Outside Counsel of Record: attorneys who are not employees of a party to
 6   this action but are retained to represent or advise a party to this action and have appeared
 7   in this action on behalf of that party or are affiliated with a law firm which has appeared
 8   on behalf of that party.
 9          2.10 Party:      any party to this action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their support
11   staffs).
12          2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this action.
14          2.12 Professional Vendors: persons or entities that provide litigation support
15   services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits     or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18          2.13 Protected Material: any Disclosure or Discovery Material that is designated
19   as “CONFIDENTIAL.”
20          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
21   a Producing Party.
22   3.     SCOPE
23          The protections conferred by this Stipulation and Order cover not only Protected
24   Material (as defined above), but also (1) any information copied or extracted from
25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
26   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
27   that might reveal Protected Material.        However, the protections conferred by this
28   Stipulation and Order do not cover the following information: (a) any information that is

                                                    3
                                                                                19-cv-02313-BAS (JLB)
 1   in the public domain at the time of disclosure to a Receiving Party or becomes part of the
 2   public domain after its disclosure to a Receiving Party as a result of publication not
 3   involving a violation of this Order, including becoming part of the public record through
 4   trial or otherwise; and (b) any information known to the Receiving Party prior to the
 5   disclosure or obtained by the Receiving Party after the disclosure from a source who
 6   obtained the information lawfully and under no obligation of confidentiality to the
 7   Designating Party. Any use of Protected Material at trial shall be governed by a separate
 8   agreement or order.
 9         Without separate court order, the Protective Order and the Parties’ stipulation do not
10   change, amend, or circumvent any court rule or local rule.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations imposed
13   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
14   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
15   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
16   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
17   trials, or reviews of this action, including the time limits for filing any motions or
18   applications for extension of time pursuant to applicable law.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
21   Party or Non-Party that designates information or items for protection under this Order
22   must take care to limit any such designation to specific material that qualifies under the
23   appropriate standards. The Designating Party must have an articulable, good faith basis to
24   believe that each document or other information designated as confidential qualifies for
25   protection under Federal Rule of Civil Procedure 26(c) – so that other portions of the
26   material, documents, items, or communications for which protection is not warranted are
27   not swept unjustifiably within the ambit of this Order.
28

                                                   4
                                                                                19-cv-02313-BAS (JLB)
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 2   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 3   to unnecessarily encumber or retard the case development process or to impose
 4   unnecessary expenses and burdens on other parties) expose the Designating Party to
 5   sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the mistaken designation.
 9         5.2      Manner and Timing of Designations. Except as otherwise provided in this
10   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
11   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
12   must be clearly so designated before the material is disclosed or produced.
13         Designation in conformity with this Order requires:
14               (a) for information in documentary form (e.g., paper or electronic documents,
15   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
16   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
17   material. If only a portion or portions of the material on a page qualifies for protection, the
18   Producing Party also must clearly identify the protected portion(s) (e.g., by making
19   appropriate markings in the margins).
20               A Party or Non-Party that makes original documents or materials available for
21   inspection need not designate them for protection until after the inspecting Party has
22   indicated which material it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be deemed
24   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
25   copied and produced, the Producing Party must determine which documents, or portions
26   thereof, qualify for protection under this Order. Then, before producing the specified
27   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
28   that contains Protected Material. If only a portion or portions of the material on a page

                                                    5
                                                                                 19-cv-02313-BAS (JLB)
 1   qualifies for protection, the Producing Party also must clearly identify the protected
 2   portion(s) (e.g., by making appropriate markings in the margins).
 3               (b) for testimony given in deposition or in other pretrial or trial proceedings, that
 4   the Designating Party identify on the record, before the close of the deposition, hearing, or
 5   other proceeding, all protected testimony.
 6               (c) for information produced in some form other than documentary and for any
 7   other tangible items, that the Producing Party affix in a prominent place on the exterior of
 8   the container or containers in which the information or item is stored the legend
 9   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
10   protection, the Producing Party, to the extent practicable, shall identify the protected
11   portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
13   to designate qualified information or items does not, standing alone, waive the Designating
14   Party’s right to secure protection under this Order for such material. Upon timely
15   correction of a designation, the Receiving Party must make reasonable efforts to assure that
16   the material is treated in accordance with the provisions of this Order.
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
19   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
20   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
21   unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party
22   does not waive its right to challenge a confidentiality designation by electing not to mount
23   a challenge promptly after the original designation is disclosed.
24         6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
25   process by providing written notice of each designation it is challenging and describing the
26   basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the
27   written notice must recite that the challenge to confidentiality is being made in accordance
28   with this specific paragraph of the Protective Order. The parties shall attempt to resolve

                                                     6
                                                                                   19-cv-02313-BAS (JLB)
 1   each challenge in good faith and must begin the process by conferring directly (in voice to
 2   voice dialogue; other forms of communication are not sufficient) within 14 days of the date
 3   of service of notice. In conferring, the Challenging Party must explain the basis for its
 4   belief that the confidentiality designation was not proper and must give the Designating
 5   Party an opportunity to review the designated material, to reconsider the circumstances,
 6   and, if no change in designation is offered, to explain the basis for the chosen designation.
 7   A Challenging Party may proceed to the next stage of the challenge process only if it has
 8   engaged in this meet and confer process first or establishes that the Designating Party is
 9   unwilling to participate in the meet and confer process in a timely manner.
10         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
11   intervention, the Designating Party shall file and serve a motion to retain confidentiality
12   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing
13   that the meet and confer process will not resolve their dispute, whichever is earlier. Each
14   such motion must be accompanied by a competent declaration affirming that the movant
15   has complied with the meet and confer requirements imposed in the preceding paragraph.
16   Failure by the Designating Party to make such a motion including the required declaration
17   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
18   designation for each challenged designation. In addition, the Challenging Party may file a
19   motion challenging a confidentiality designation at any time if there is good cause for doing
20   so, including a challenge to the designation of a deposition transcript or any portions
21   thereof. Any motion brought pursuant to this provision must be accompanied by a
22   competent declaration affirming that the movant has complied with the meet and confer
23   requirements imposed by the preceding paragraph.
24         The burden of persuasion in any such challenge proceeding shall be on the
25   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
26   harass or impose unnecessary expenses and burdens on other parties) may expose the
27   Challenging Party to sanctions.         Unless the Designating Party has waived the
28   confidentiality designation by failing to file a motion to retain confidentiality as described

                                                   7
                                                                                19-cv-02313-BAS (JLB)
 1   above, all parties shall continue to afford the material in question the level of protection to
 2   which it is entitled under the Producing Party’s designation until the court rules on the
 3   challenge.
 4         The Court may modify the terms and conditions of the Order for good cause, or in
 5   the interest of justice, or on its own order at any time in these proceedings.
 6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 7         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this case only
 9   for prosecuting, defending, or attempting to settle this litigation. Such Protected Material
10   may be disclosed only to the categories of persons and under the conditions described in
11   this Order. When the litigation has been terminated, a Receiving Party must comply with
12   the provisions of section 13 below (FINAL DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a location
14   and in a secure manner that ensures that access is limited to the persons authorized under
15   this Order.
16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
18   may disclose any information or item designated “CONFIDENTIAL” only to:
19               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
20   employees of said Outside Counsel of Record to whom it is reasonably necessary to
21   disclose the information for this litigation and who have signed the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A;
23               (b) the officers, directors, and employees (including House Counsel) of the
24   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
25   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
27   is reasonably necessary for this litigation and who have signed the “Acknowledgment and
28   Agreement to Be Bound” (Exhibit A);

                                                    8
                                                                                 19-cv-02313-BAS (JLB)
 1             (d) the court and its personnel;
 2             (e) court reporters and their staff, professional jury or trial consultants, mock
 3   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
 4   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 5   (Exhibit A);
 6             (f) during their depositions, witnesses in the action to whom disclosure is
 7   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 8   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 9   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
10   Protected Material must be separately bound by the court reporter and may not be disclosed
11   to anyone except as permitted under this Stipulated Protective Order.
12             (g) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information.
14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15         OTHER LITIGATION
16         If a Party is served with a subpoena or a court order issued in other litigation that
17   compels disclosure of any information or items designated in this action as
18   “CONFIDENTIAL,” that Party must:
19             (a) promptly notify in writing the Designating Party. Such notification shall
20   include a copy of the subpoena or court order;
21             (b) promptly notify in writing the party who caused the subpoena or order to
22   issue in the other litigation that some or all of the material covered by the subpoena or order
23   is subject to this Protective Order. Such notification shall include a copy of this Stipulated
24   Protective Order; and
25             (c) cooperate with respect to all reasonable procedures sought to be pursued by
26   the Designating Party whose Protected Material may be affected.
27         If the Designating Party timely seeks a protective order, the Party served with the
28   subpoena or court order shall not produce any information designated in this action as

                                                    9
                                                                                 19-cv-02313-BAS (JLB)
 1   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
 2   issued, unless the Party has obtained the Designating Party’s permission. The Designating
 3   Party shall bear the burden and expense of seeking protection in that court of its
 4   confidential material – and nothing in these provisions should be construed as authorizing
 5   or encouraging a Receiving Party in this action to disobey a lawful directive from another
 6   court.
 7   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 8            THIS LITIGATION
 9              (a) The terms of this Order are applicable to information produced by a Non-
10   Party in this action and designated as “CONFIDENTIAL.” Such information produced by
11   Non-Parties in connection with this litigation is protected by the remedies and relief
12   provided by this Order. Nothing in these provisions should be construed as prohibiting a
13   Non-Party from seeking additional protections.
14              (b) In the event that a Party is required, by a valid discovery request, to produce
15   a Non-Party’s confidential information in its possession, and the Party is subject to an
16   agreement with the Non-Party not to produce the Non-Party’s confidential information,
17   then the Party shall:
18                 (1) promptly notify in writing the Requesting Party and the Non-Party that
19   some or all of the information requested is subject to a confidentiality agreement with a
20   Non-Party;
21                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective
22   Order in this litigation, the relevant discovery request(s), and a reasonably specific
23   description of the information requested; and
24                 (3) make the information requested available for inspection by the Non-Party.
25              (c) If the Non-Party fails to object or seek a protective order from this court
26   within 14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party’s confidential information responsive to the discovery request.
28   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

                                                   10
                                                                                19-cv-02313-BAS (JLB)
 1   information in its possession or control that is subject to the confidentiality agreement with
 2   the Non-Party before a determination by the court. Absent a court order to the contrary,
 3   the Non-Party shall bear the burden and expense of seeking protection in this court of its
 4   Protected Material.
 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
 9   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
10   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
11   unauthorized disclosures were made of all the terms of this Order, and (d) request such
12   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
13   attached hereto as Exhibit A.
14   11.   INADVERTENT           PRODUCTION          OF     PRIVILEGED       OR    OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain inadvertently
17   produced material is subject to a claim of privilege or other protection, the obligations of
18   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
19   This provision is not intended to modify whatever procedure may be established in an e-
20   discovery order that provides for production without prior privilege review. Pursuant to
21   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
22   effect of disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection, the parties may incorporate their agreement in the
24   stipulated protective order submitted to the court.
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
27   to seek its modification by the court in the future.
28

                                                   11
                                                                                19-cv-02313-BAS (JLB)
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 2   Order no Party waives any right it otherwise would have to object to disclosing or
 3   producing any information or item on any ground not addressed in this Stipulated
 4   Protective Order. Similarly, no Party waives any right to object on any ground to use in
 5   evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. No document shall be filed under seal unless
 7   counsel secures a court order allowing the filing of a document under seal. An application
 8   to file a document under seal shall be served on opposing counsel, and on the person or
 9   entity that has custody and control of the document, if different from opposing counsel. If
10   the application to file under seal a document designated as confidential is being made by
11   the non-designating party, then, upon request, the designating party must promptly provide
12   the applicant with a legal basis for the confidential designation to include within the
13   application. If opposing counsel, or the person or entity that has custody and control of the
14   document, wishes to oppose the application, he/she must contact the chambers of the judge
15   who will rule on the application, to notify the judge’s staff that an opposition to the
16   application will be filed.
17   13.   FINAL DISPOSITION
18         Within 60 days after the final disposition of this action, as defined in paragraph 4,
19   each Receiving Party must return all Protected Material to the Producing Party or destroy
20   such material. As used in this subdivision, “all Protected Material” includes all copies,
21   abstracts, compilations, summaries, and any other format reproducing or capturing any of
22   the Protected Material. Whether the Protected Material is returned or destroyed, the
23   Receiving Party must submit a written certification to the Producing Party (and, if not the
24   same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or destroyed
26   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
27   compilations, summaries or any other format reproducing or capturing any of the Protected
28   Material.

                                                  12
                                                                               19-cv-02313-BAS (JLB)
 1         Absent an ex parte motion made within 10 calendar days of the termination of the
 2   case, the Parties understand that the Court will destroy any confidential documents in its
 3   possession.
 4         Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 5   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 6   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 7   consultant and expert work product, even if such materials contain Protected Material. Any
 8   such archival copies that contain or constitute Protected Material remain subject to this
 9   Protective Order as set forth in Section 4 (DURATION).
10         IT IS SO ORDERED.
11   Dated: March 24, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                              19-cv-02313-BAS (JLB)
 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________            [print   or    type    full   name],      of
 4   _________________ [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued by
 6   the United States District Court for the Southern District of California on March 24, 2020
 7   in the case of Silva v. Ygrene Energy Fund, Inc., et al., Case No. 19-cv-02313-BAS (JLB).
 8   I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 9   and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in
11   any manner any information or item that is subject to this Stipulated Protective Order to
12   any person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for the
14   Southern District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action.
17         I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: _______________________________
24   Signature: __________________________________
25
26
27
28

                                                   14
                                                                                 19-cv-02313-BAS (JLB)
